Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-14 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakamu (US 6,688,823).  Kakamu discloses a device (1) for compensating between a first component (10) and a second component (20) comprising: a base element formed by the first component having an internal thread (11); and a compensation element (6) having an external thread (7) in threaded engagement with the base element (column 4, paragraph beginning line 5).  The base element is composed of the two partially hollow segments (6 and 8) which are connected with a material fit (at 12) and which are axially displaceable relative to one another (Figs. 6-8).   The threaded engagement inherently must be non-self-locking for the device to be operative and the compensation element moving out of the base with an axial force acting on the screw is a recitation of intended use which Kakamu would be capable of with appropriate forces.  See MPEP 2114.  The threads are read a “steep threads” since there is no reference for the steep and, the compensating element is formed of a plastic (column 2, lines 56-57) where the injection molded is a product-by-process limitation where only the product is considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kakamu as applied to claim 1 above, and further in view of Watanabe (US 2008/0152460).  Kakamu does not disclose the thread on the compensation element being a multi-start thread.  Watanabe discloses parallel multi-start threads (Fig. 1) in groups around a circumference.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to replace the thread of Kakamu with multi-start threads as disclosed in Watanabe because Watanabe teaches them as alternatives for yielding the same results.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kakamu as applied to claim 1 above, and further in view of Rovtar (US 6,826,878).  Kakamu does not disclose the compensation element having a contact surface for the connecting screw.  Rovtar discloses a compensating device similar to Kakamu where a compensation element (46) has a contact surface for a connecting screw (132, see Fig. 4).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the compensation element of Kakamu with a contact surface for the head of the connecting screw as disclosed in Rovtar because it would continue to yield the same results of spacing the components.  

Allowable Subject Matter
Claims 4-5, 9-11, 15-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
The 112(a) rejections(s) have been withdrawn as a result of the amendment.  The 102(a)(1) rejection over Lien has been withdrawn as a result of the amendment.  The 102(a)(1) rejection over Kakamu has been maintained unchanged.

Applicant argues the claims define over Kakamu because Kakamu fails to disclose the compensation element is composed of two partially hollow segments but, instead discloses the compensation element being only one element (6) and what the examiner is relying on as the other element (8) is a portion of the bolt.  In response, there is nothing which precludes the one segment of the compensation element from being connected to the bolt.  The examiner agrees that the resin element (8) is connected to the bolt but, the resin element is also connected to the one compensation element (see Fig. 6 for example) so, in the state shown in Fig. 6 the resin element (8) can be interpreted as a segment of either the bolt and/or the one compensation element (6).  The resin element (8) is read as a segment of the compensation element which is displaceable relative to the other segment of the compensation element (6) when it shears off from the other segment of the compensation element (as seen in Fig. 7).

Applicant further argues that Kakamu does not disclose a non-self-locking thread because it is required to be turned while a non-self-locking thread requires only an axial force.  In response, the examiner agrees the thread of Kakamu is different from the thread of instant invention and it likely requires turning.  However, the limitation of “non-self-locking thread” does not distinguish these differences because they are only in the disclosure and while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Preta (US 6,669,425) is cited to teach “non-self-locking threads”, as they are explained in the disclosure, can have different forms.

Applicant's amendment necessitated some new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677